DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 11 and 12 are objected to because of the following informalities: “a most amount of power” should be amended to --a largest amount of power--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “the channel disabled at time T” in line 6 should be amended to --the most recent channel disabled and not currently enabled at time T--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control system” in claims 1-3 and 5-19 which corresponds to one or more processors in the specification, and any equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation “at least two electrosurgical probes” in line 2 which renders the claim indefinite because it is unclear if these are the same or different than the previously recited “at least two probes” of claim 1. For purposes of examination, this will be treated as being the same as the previously recited “at least two probes” of claim 1.
Claim 18 recites the limitation “the last output power” in line 6. There is insufficient antecedent basis for these limitations in the claim. It is also noted that the limitations within parenthesis are not treated as active claim limitations, therefore claim 18 does not reasonably make sense as a sentence, and therefore no art rejection can reasonably be applied to the claim. Additionally, it is noted that time T is defined by the claim, however it does not appear in the equation provided in the parenthesis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor et al. (US 2020/0008867) (“McGregor”) in view of Eggers et al. (US 2008/0097558) (“Eggers”).
Regarding claim 1, McGregor teaches an electrosurgical system for delivering energy to tissue (as shown in Fig. 1, see also Fig. 5) comprising: a generator (see generator 102, Fig. 1) having a maximum output (see 80 Watt generator, [0054]) and at least two channels (see connectors 140 for each probe as shown in Fig. 1, is it also noted that a separate cable for each probe is also contemplated in [0031]); at least two electrosurgical probes configured to be connected to the at least two channels such that the two channels are configured to deliver energy (see probes 107 configured to connect to each of the channels/cables for electrical connection to deliver energy; [0031], Figs. 1 and 5); and a control system (see controller 120; [0034]-[0036], Fig. 2), when the at least two probes are connected to the at least two channels, being configured for: (a) activate channels which are to be activated (see “modulating the power that is sent to the probes 107”, [0037]; see also activation of probes in [0057]); (b) check for disabling conditions (see controller also increases or decreases power based on temperature measurements being checked, where decreasing is interpreted as “disabling” since the device would no longer be able to produce high power; see [0037]; see also checking for if probes do not have available power above a certain threshold, [0057]); and (c) in response to disabling conditions, disable at least one channel from amongst all active channels (see omission of cycling through probes that do not have sufficient power available, McGregor [0057]). However, McGregor fails to teach wherein the disabling conditions include if at least one channel of the at least two channels to be activated is in a ramping phase.
Eggers teaches an electrosurgical system (see Fig. 27) including a control system (see controller 400, Fig. 27) that is configured to check if the temperature sensed by the probe indicates a ramp-up period over multiple stages of pulses (see temperature changes caused by pulses in stages 682, 706, 712, and 714; [0195], Fig. 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system and disabling conditions as taught by McGregor to include ramping phases for the probes and to include checking if at least one channel of the at least two channels to be activated is in a ramping phase, respectively, in light of Eggers, the motivation being to provide the additional advantages of achieving clinically acceptable levels of thermal doses and knowing whether the probes are in a ramping phase and using power during the sequential or unison use to modify power supply to the probe appropriately (see Eggers [0195] and McGregor [0057]).
Regarding claim 2, McGregor further teaches wherein the control system is configured to activate all of the at least two channels at the same time (see bipolar activation of two probes at the same time, [0053]).
Regarding claim 3, McGregor further teaches wherein the control system is configured to check if at least two electrosurgical probes are active (see checking of probes via low-power impedance measurements for all probes, which conveys information indicating which of the probes are active; [0059]).
Regarding claim 5, McGregor further teaches wherein the control system is configured to check if a total requested power for all of the at least two channels is greater than the maximum output of the generator (see omission of cycling through probes that do not have sufficient power available, since their power requirements are above the available power, then the total power is above the maximum power output since maximum power is divided among all active probes; [0056]-[0057]).
Regarding claim 6, McGregor further teaches wherein the control system is configured to check if any channel, of the at least two channels, has been disabled, or enabled, within a first reaction time of the control system (see omission of cycling through treatment procedures of probes 107 that do not have an available power above a certain threshold, which requires checking to see which probe channels are (enabled) and are not to be cycled through (disabled) within a cycle time of the processor 102, [0057]).
Regarding claims 7 and 8, McGregor further teaches wherein the control system is configured to check if a temperature error in all active channels which are in ramping is more than a pre-set temperature error (see “power to each of the probes 107 can be increased when a temperature measurement is low or decreased when a measurement is high” which implies a temperature error for the active channels since the measured temperature must be deviating from a desired temperature error that was pre-set for the processor during temperature ramping; [0037]).
Regarding claim 9, McGregor further teaches wherein the control system is configured to check if a total requested power for all of the at least two channels is greater than the maximum output of the generator for a period of time (see checking to see which probes do not have an available power above a certain threshold, since their power requirements are above the available power, then the total power is above the maximum power output since maximum power is divided among all active probes and this occurs over a cycle time for the processor; [0057]).
Regarding claim 10, McGregor further teaches wherein the control system is configured to disable a channel, of the at least two channels, which takes a least amount of power output from amongst all active channels (the controller 120 is configured for individually controlling the probes, and further configured for terminating power to one or more probes, see [0037]; see also omission of cycling through probes that do not have sufficient power available, these are considered as active probes that take the least power; [0056]-[0057]).
Regarding claim 11, McGregor further teaches wherein the control system is configured to disable a channel, of the at least two channels, which takes a most amount of power output from amongst all active channels (the controller 120 is configured to decrease power based on temperature measurements, where decreasing is interpreted as “disabling” since the device would no longer be able to produce high power and wherein the channel taking the most power is being interpreted as any channel taking increased power relative to the other probes; see [0037]).
Regarding claim 12, McGregor further teaches wherein the control system is configured to disable a channel, of the at least two channels, other than channels which take a least amount of power or a most amount of power from amongst all active channels (the controller 120 is configured for individually controlling the probes, and further configured for terminating power to one or more probes which would include a probe other than the probes taking the least or the most amount of power at a given time; see [0037]).
Regarding claim 13, McGregor further teaches wherein the control system is configured to disable more than one channel, of the at least two channels, from amongst all active channels (the controller 120 is configured for individually controlling the probes, and further configured for terminating power to one or more probes; see [0037]).
Regarding claim 14, McGregor further teaches wherein the control system is configured to disable a channel, of the at least two channels, temporarily (the controller 120 is configured to independently start and stop probes, therefore it is capable of stopping a channel for the probe temporarily and then turning it back on; see [0057]; the controller also increases or decreases power based on temperature measurements, where decreasing is interpreted as “disabling” since the device would no longer be able to produce high power; see [0037]).
Regarding claim 15, McGregor further teaches wherein the control system is further configured to check for enabling conditions (the controller increases or decreases power based on temperature measurements, where temperature at which power is increased is interpreted as “enabling conditions” since the device would be enabled to produce higher power; see [0037]).
Regarding claim 16, McGregor further teaches wherein if there are enabling conditions, the control system is configured to re-enable a most recently disabled channel (the examiner notes that this limitation is contingent upon there being enabling condition, therefore it does not include step if the condition precedent is not met, see MPEP 2111.04(II); however the examiner notes that McGregor does disclose that the controller increases or decreases power based on temperature measurements, where temperature at which power is increased is interpreted as “enabling conditions” since the device would be enabled to produce higher power and therefore the controller would re-enable high power output of recently disabled probes when the temperature conditions are appropriate; see [0037]).
Regarding claim 17, McGregor further teaches wherein the control system is configured to check if any channel, of the at least two channels, has been disabled, or enabled, within a second reaction time of the control system (see omission of cycling through treatment procedures of probes 107 that do not have an available power above a certain threshold, which requires checking to see which probe channels are (enabled) and are not to be cycled through (disabled) within a cycle time of the processor 102, [0057]; it is further noted that although the claim requires a “second system reaction time”, the claim does not require a first reaction time beforehand and therefore only one reaction time is within the scope of the claim).
Regarding claim 19, McGregor further teaches wherein the control system is configured to check if total power used by all active channels is less than a selected power level having a safety factor (see omission of cycling through treatment procedures of probes 107 that do not have an available power above a certain threshold (which requires the controller 102 to check which probes to omit), the threshold corresponding to a selected power level that has a safety factor by virtue of the division of power according to the number of probes connected which provides additional safety by preventing power dependencies between the probes, [0056]-[0057]).
Regarding claim 20, McGregor teaches a method of delivering energy (see method of Fig. 5) to at least two electrosurgical probes connected to at least two of the channels (see probes 107 configured to connect to each of the channels/cables 140 for electrical connection to deliver energy; [0031], Figs. 1 and 5) of a generator (see generator 102, Fig. 1) wherein the generator has a maximum output (see 80 Watt generator, [0054]), the method comprising the steps of (a) activating channels which are to be activated (see “modulating the power that is sent to the probes 107”, [0037]; see also activation of probes in [0057]); (b) checking for disabling conditions (see controller also increases or decreases power based on temperature measurements being checked, where decreasing is interpreted as “disabling” since the device would no longer be able to produce high power; see [0037]; see also checking for if probes do not have available power above a certain threshold, [0057]); and (c) if there are disabling conditions, disabling at least one channel from amongst all active channels (the examiner notes that this limitation is contingent upon there being enabling condition, therefore it does not include step if the condition precedent is not met, see MPEP 2111.04(II); however see omission of cycling through probes that do not have sufficient power available, McGregor [0057]). However, McGregor fails to teach wherein the disabling conditions include if at least one channel of the at least two channels to be activated is in a ramping phase.
Eggers teaches an electrosurgical system (see Fig. 27) including a control system (see controller 400, Fig. 27) that is configured to check if the temperature sensed by the probe indicates a ramp-up period over multiple stages of pulses (see temperature changes caused by pulses in stages 682, 706, 712, and 714; [0195], Fig. 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy delivery and disabling conditions as taught by McGregor to include ramping phases for the probes and to include checking if at least one channel of the at least two channels to be activated is in a ramping phase, respectively, in light of Eggers, the motivation being to provide the additional advantages of achieving clinically acceptable levels of thermal doses and knowing whether the probes are in a ramping phase and using power during the sequential or unison use to modify power supply to the probe appropriately (see Eggers [0195] and McGregor [0057]).
Response to Arguments
Applicant’s arguments with respect to the previous prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the new grounds of rejection rely upon a combination of references to teach the newly added limitations.
The previous rejection of claims 3 and 18 under 35 U.S.C. 112(b) maintained for substantially similar rationale as set forth above, and applicant has not provided specific arguments for these rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794                                                                                                                                                                                                        




/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794